FILED
                            NOT FOR PUBLICATION                             OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50318

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00826-GW

  v.
                                                 MEMORANDUM *
EDGARDO PRADO CASTANEDA,
a.k.a. Primo,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Edgardo Prado Castaneda appeals from the 120-month sentence imposed on

remand following his guilty-plea conviction for distribution of methamphetamine,

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Prado Castaneda contends that the district court erred when it denied him

safety-valve relief under 18 U.S.C. § 3553(f)(4), on the ground that he was an

“organizer, leader, manager, or supervisor of others in the offense.” We review for

clear error the district court’s factual determination that a particular defendant is

ineligible for relief under the safety valve. See United States v. Mejia-Pimental,

477 F.3d 1100, 1103 (9th Cir. 2007). The district court did not clearly err because

Prado Castaneda “orchestrated the transaction” when he arranged the meeting with

the confidential informant and directed his co-conspirator to bring four ounces of

methamphetamine to the meeting. See United States v. Nobari, 574 F.3d 1065,

1084 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     12-50318